Citation Nr: 0702390	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  04-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for asthma, rated as 30 disabling. 

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for migraines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to February 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge in Waco, Texas; a transcript 
of that hearing is of record.  During the hearing, the 
veteran submitted additional medical evidence with a waiver 
of initial RO consideration.  The Board accepts the 
additional evidence for inclusion into the record on appeal. 
See 38 C.F.R. § 20.800 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The medical evidence of record demonstrates that the 
veteran's asthma is characterized by FVC no lower than 74 
percent predicted, FEV-1 no lower than 66 percent of 
predicted, FEV-1/FVC no lower than 68 percent of predicted, 
without the necessity of at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.

3.  The veteran's migraine headaches are controlled with 
medication and have not been of a prostrating nature.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6602 (2006).

2.  The criteria for a compensable initial evaluation for 
migraine headaches have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.20, 4.124a, 
Diagnostic Code 8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in June 2003 and June 2004.  At her 
hearing before the undersigned in November 2006, she 
submitted additional evidence, and she also indicated being 
scheduled for an examination within the near future.  
However, in a January 2007 communication, the RO has 
indicated that there is no additional evidence pertinent to 
the issues on appeal.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate her 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, such as the appeal in this case, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 



Asthma

660
2
Asthma, bronchial:
Ratin
g

FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-suppressive 
medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-
inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC 
of 71 to 80 percent, or; intermittent inhalational 
or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006)

The veteran submitted her claim for service connection in 
June 2003.  In support of her claim, she submitted lay 
statements from family members and friends, dated in July and 
August 2003, attesting to the severity of her asthma.  The 
veteran was afforded a VA examination in April 2003.  
Pulmonary function test (PFT) yielded the following results: 

Pulmonary Function Test (PFT) 
(% Predicted)
FEV-1
66
FVC (predicted)
74
DLCO (SB)
76
FEV-1/FVC
68

During a October 2003 VA outpatient visit, a PFT was 
performed with the following results: 

Pulmonary Function Test (PFT) 
(% Predicted)
FEV-1
65
FVC (predicted)
70
DLCO (SB)
85
FEV-1/FVC
--
Max exercise. capacity<15 ml/kg/min O2 
consumption
--

During a May 2004 VA outpatient visit, a PFT was performed 
with the following results: 

Pulmonary Function Test (PFT) 
(% Predicted)
FEV-1
71
FVC (predicted)
75
DLCO (SB)
85
FEV-1/FVC
--
Max exercise. capacity<15 ml/kg/min O2 
consumption
--

The examiner remarked that there was no significant 
bronchodilator response.

The veteran was afforded another PFT in November 2004, with 
these results:

Pulmonary Function Test (PFT) 
(% Predicted)
FEV-1
78
FVC (predicted)
78
DLCO (SB)
--
FEV-1/FVC
76
Max exercise. capacity<15 ml/kg/min O2 
consumption
--



On November 9, 2004, she was afforded another PFT, with the 
following results:

Pulmonary Function Test (PFT) 
(% Predicted)
FEV-1
72
FVC (predicted)
69
DLCO (SB)
--
FEV-1/FVC
78
Max exercise. capacity<15 ml/kg/min O2 
consumption
--

Outpatient treatment records over the course of the appeal 
period reflect that the veteran presented on occasion with 
wheezing and shortness of breath.  She was placed on 
corticosteroid inhalers.  In February and May 2005, she was 
placed on oral corticosteroids.  Outpatient treatment records 
provided since the last examination do not suggest any 
worsening of the underlying service connected asthma.  

Based on a review of the records, there is no basis for a 
higher rating.  A 60 percent rating would require FFT results 
to be within the following ranges:  FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent.  None 
of the test results fall within this range.  In the absence 
of test results compatible with the criteria for a higher 
rating, it can also be shown that the veteran has had at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
Once again, while the veteran may attend the VA pulmonary 
clinic on a regular basis, perhaps even monthly, most of the 
time the visits are not for required care of exacerbations, 
nor has it been shown that she has been prescribed oral or 
parenteral corticosteroids three times in any year.  

Accordingly, the preponderance of the evidence is against an 
increased evaluation for service connected asthma.  Even 
affording the benefit of the doubt, there is no evidence to 
support the conclusion that this disability more nearly meets 
the criteria for any higher evaluation under either the 
rating criteria at any point during the evaluation period.

Migraine Headaches

810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring 
on an average once a month over last several months
30

With characteristic prostrating attacks averaging 
one in 2 months over last several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006)

The veteran maintains that a higher rating is warranted for 
her migraine headaches.  In support of her claim, she 
submitted lay statements from family members and friends, 
dated in July and August 2003, attesting to the severity of 
her headaches.

Outpatient treatment records reflect that migraine headaches 
are adequately controlled by medication.  The veteran was 
afforded a VA examination in November 2004, at which time she 
indicated that she experienced headaches approximately 3 
times per week and that the pain is severe but could be 
aborted if she takes Midrin right away.  In March 2006, she 
reported the absence of any complaints of migraine 
exacerbations.  There is no evidence to support 
manifestations of characteristically prostrating attacks, 
and, accordingly, the preponderance of the evidence is 
against any higher evaluation. 

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's disabilities have caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been a level of 
inpatient care warranting special consideration.  Thus, there 
is no basis for consideration of an extraschedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the 
evidence of record to indicate that the application of the 
regular schedular standards is impractical in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for asthma is denied. 

Entitlement to increased evaluation for migraine headaches is 
denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


